OFFICE   OF THE ATTORNEY GENERAL           OF   TEXAS
                              AUSTIN




    IfonorabloGeorge H. Sheppard
    Comptroller of Public &ccounta
    us tin, Tex*a




                                                                           (.I~:.>:.
                                                                              ::,,:l
                                                   y 1s a Contefl-   ::.




!
I
;        ytmd quost1on#   that   he +u   at:th8t
        m$ n;
                        ENSrir8t V~O died 80m8    tiae~ in
         191r e& 1919; end he reiaarrlod in 1919, and BQI-
         t&ueU to ltre rt,tbbJ.0vir6 ug to s&me time in
         1937, when ehe died.
              ‘*It 8eem cleer tc me, iron t&o  faeta whiah
         tea be 6buMently oezllfied,tht he wee entitle6
      -to $50.00 psr raorrthfkoa the flee hlr psnalon
        sturtrd to October 1937, when hia thea uiie died,
        but dw to the error &?oreaald he only received
      $25.00per month for this period of nmly                        tlve
      yewr.
                me. . ...
          articlea 6205, 6208, 6215 mad 6221 of Veroon*uAIL-
no%ated Civil SWtukr     a8 they lx l8teQ
                                        Srorn 1932 to 1937, the
dtttesthe clloipuat under ooruiberation e88ert8 hi8 cleia for
p8t   Confedsrste     psn8loa,      inrehr     a8    psrtinsnt      to our   Que8-
t&on, %a    part   road   rerpwtltely a8 follour:
             "To rhom Qramt(la.-- out OS the psn8loufuRa
      to   be Croetod end uintaUod tmder the pmwl8i0nr
      0r 4ia0le 6204, a~8 -                    than        amll    bs pald
      0ath8 rirrttay  0r rchdrador                        wrs~ha      naioa
      latheemoumt8          pr?oridrd   for   io,   AFt10le 62a r     to
      ovary Ooufoderet8 roldler or rl.ltw w-0  epplicu-
      tlw  has herutofwe boea qrproved, end et80 those
      who duy to 9exm prier to January1, 1928, and
      uhti~ applleatloa 8hel.l
                             -tar    be approved,
      . ..
           “kmpurrt     lOQ EtoQulromut*. -- Pw8ou entitled
      toe peasiaaumdw tU*tlt&~ohrSXrke             lgptioe-
      t1osrrar aam AuLalt*aad          UMW errtatetha
      oountf J*        oi hi8 or h&awptf.     buoh lpplioa-
      tiou shan Illat the Rue& ago, roalaaM0 or the
      lppliioant, aed oawpation, it cay, and evorf-feat
      a 8o 88s      to
                     a oatitlo
                       ry      e hloppllaansto the-pon+en.
      IItb lppllaent 18 awhe         solAim Q aUlor8ir
      pre8aribe-d Welo, ho shell Etato      ln hlr qpliti-
      6100 the eompsuyaml roglwuG ln uhlah ho V18~UI-
       Uated~      lihr   Lawe4     laeaox'~rcrtiontr                 tbs
      protoalou or tia hootlor a lmt Ipaun r*ldera
      or Jtoaieau  mrama6r8*,    ho m E OUI au4 ldoritl~
      8uuh org8nUatlen;       if he varo aa offidosuuml8-
      lloned.bythe.Pro8ide~t       tM the BpedrrJto States
       or by the Oo*emor         .ak#.othw   prop@ 4UthOrStY of
       thla StMa,in the q,                aWy, mllitti  O@ fPont%Or
       orgmiaatlon,he shall             ateto the data of hlr mm-
       mlealoaand hia ranL          tberela)and if daWlled dl-
       rectla under the pool810nr             ot    tho    00n80aipt Zau
    Honorable George ii.ShOppBFd,                      &Mb883




       _ for duty in the armerie or 8hopa of the Confed-
         erate government or HOP my othor labor aoaeaaary
         for the rinteauta8 of the army la tho riela, or
         ith elr vedlu the Coafeder&teMvy, he ahrll
         aueo &ho time   of ser*loe in mah wae.      8ach ep-
         pii0~    8i~u f~?Pai#hths WmJROIU     Of at -St    0110
         oredibti VitMSS   UhO ~SOB811~    kWV8  t&t   he lD-
         118tod in th8 nrVlO0 Md &WfOrpCrd the dUtie8 aa
         olaS+dby    him. xt he oarroot  808UXU the testlaony
         of 8wh W1tlU88, he Uy fur&l882dWqm8ntS or other
         WfdMO0 Of hi8 88FVi~O.      hwl446,   tbtuhwe     the
         appllean% m8 born @rlor to l&l, he my We         his
         POO? by S&iuttiCkg t0 CbO OOUU~Y judge +O ttffl-
         dw%t      stating           hi8      n8me,   age,    residence        8nd   oooupa-
         tlon, If mJ                 togethervlth every faet,noae8u*y
         to entitle hss                to     e po~um.         woh     Mfmwit,          rben
         lmatod,JirllbeLci     ompaaba bre                               rvomMiem-
         W   ‘Of 8t ~1MSt bV0 P2 Gndlk@bk                              ll&-SWR          Wh(P
         ~hw.    known lam qqal cd                     ‘f&r   a po~lcid of aot         ~88
         th*n    toa (u)) 7eWS~ Md                    vh0 tie ti ILOWeI robto&
         to W      UtOroltod                10   tk   fi.UMiMl Wlf@Y* Of au&
       q @ lo sut, a a dth e th o la l wo dlteb lo poreon,  a u4
:      th e %i& y b q llq o .,.th
    ‘..._                        r tet#y
                                    a    a q *ntltllu& h lu to i
       a p M 81 06M     6oYYMb   eua tmo .




         of iho mouey qprqwirted                        for    that-puPpaw-u
         8m0a      by      al.
                 (I              .
                      .   c ..

                 ‘Ou li&eflrt~t~&~of                    owhealmder              m&h
         Qmptrollor8hallpaf Sewa&                           Iroried Vo~eMaubo
         18    living vlth             hi8     utfe   e pellBloa or rirty 40lZulr
         (&4l)psr.mouth for a8 l#$ +8                           they     bath la*7live,
         end    cftrr       the       death      &~eiIihrO'puty,           t&n  the 88Ld
         vetgnwau or hi8               wiaa       8tlU”~lrlAg Still          only &Y&V
         &n    rmount equal to                   other vitw~aa        aP the&r U1dOUS.
         To e&oh veteran wm                       UaaracrWI or       8 wldouoz   w ttia.dor
Boacimblo Georg:s Ii. Shepp6r4, ‘page 4



       _ Who 18 & M isg   l PMSiOlh Op llho80 l
                                              ~iM titXtS8~
         be horeaftor   +ppsoTea 6h8llbo paid th0 SU8 of
        tummy-five dOllar8 (4125) per month for ouch yoe~,
        cad the reml.nder of 8614 p668loa fum¶ (afterbe-
        &mburrlrtgth6 g~~dr+reTeau~   fund for
        as~:th0~t0f~0    e6t0    taQ p0a0m
        b8 OQUuJ     ~0~k~      WhOfAgai1    Of Uid        pOQ8lWJP8
        uhooe alalmoto penoloaohave been ort8bllohe&red
        fllod. ~11 p8n8lQns rh6l.lbe&a on the first ilar
        of the oalendarmouth Sollovingthe appwval of
        the eppllwMslon."

             It apprare from the80 artlelsr           that before e         persun
W    lIttitiOd to b6gin rOQeiViag a cOnfOdOd88 &30atbiM, h0 We8
ZWqUipSd80 make +A appliO48lw        thOrS?Or io aOOOrdBM8 with
8ezd 8t6tUt68.     SUOhe 6O~i~8iolli8~08chedf%3@th6~
of that     Blat ol! *id Artlolo 6m5 8hleh 6UtbWir.S        p&-t
oat or t r  frrrrdl ‘to OVO,J CMfutO        #OldiOP OW i*Frol? rbo80




             ~~erene~llerttoa~d~ae~~~                                theeppl%-
Ourt    StmOd    ra~lwag      emp0a6loa    fa acoMe            4th     Art&620
&21r  Inothor *-do, en lppllamitueo wqulsed to file hlr
lpplioetuoaWhevo  oomo appMvod beforeho bogem to xwolre
l.ma tth
      8lmor f,
            tma o y.
                   w8 bOuSV6                  tbr8    it    64th WOqavQuel-
lyba steto~fnatbovor@l~.of                  the &bon sWtatos8a@Saia
lb8ORaeOf 4ff~tiVO            l8           to Iho Qontwary*that elthou@
* coafobrate *otoun vo                      boen ontltlo4l
                                                         to * ponoton
JWOViOM t0 tb        tiB0    h0 M    hi8   6&lOetiOl2,        h0 Wu        O&@ lU-
thori       to reooite      8uoh pso8166 fmm th8 t5&0 hi0 6gpli66tlot\
wu     ~~~~0aurd~tf~~~t~~priat~~to.                                  +I-     the
um lzluof reaoadagve a0 uot bollevol porooa aoa amend
hir eppliaetiou et l Ut*r date ur4 thtu rwolvo brcrk.p*3mkktr
beoed upeathis emon&edlppllartfea.
         To hold otherwirein the abaomo Eli 8 O&t10 logls-
                    uou]Ldl*rd to %ho pO8Pibi E”lb? of OFWt-
lrtionto that Cpffeat
                 umintrho      Cwifo6t.oratesm8laao~tmb                She8evhe
                             f@r s~ponoloabut v&o Yom terdy or
faihd   80   .dO   SO. OOUkd     ,Ouir   &qHCNLtOf th0   pM#JiOn   @hey   V0a.d
bria rooolVodlf tho properappllomtlon at thb propor tiwr
had hoen tgader Ia -06, the entire pon8iOIl
                                          ByatOm &#Uld be
thS”0W.tiRt0 G%O8.

             *wa      00   the    foregoing, we feel oon8tr8i.nedto ma-
8lf.ZfoUr    pUrStbM&      b     th0 AlO@btiVO.

                                                    Yours very truly




                                                            Bobart 0. Ko&
                                                                 ~SSiStWlt